     Case 1:20-cv-01477-NONE-EPG Document 12 Filed 04/12/21 Page 1 of 1


 1

 2

 3

 4

 5

 6                                      UNITED STATES DISTRICT COURT

 7                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9       TAHRIAH LOCKETT,                                     No. 1:20-cv-01477-NONE-EPG
10                         Plaintiff,
11            v.                                              ORDER TO SHOW CAUSE FOR FAILURE
                                                              TO APPEAR
12       RECEIVABLES PERFORMANCE
         MANAGEMENT, LLC,
13
                           Defendant.
14

15           On March 31, 2021, the Court issued a minute order setting the scheduling conference for
16   April 12, 2021 at 11:00 a.m. (ECF No. 9). At that date and time, counsel for Defendant appeared
17   telephonically. However, counsel for Plaintiff failed to appear.
18           Accordingly, Counsel for Plaintiff is ORDERED TO SHOW CAUSE, why this Court
19   should not impose sanctions for failure to appear at the April 12, 2021 hearing. 1 Counsel shall
20   respond to this Order to Show Cause, in writing, no later than April 26, 2021. The Court may
21   reset the scheduling conference after receiving Plaintiff’s response.
22          Failure to respond to this Order to Show Cause may result in the imposition of sanctions.
23   IT IS SO ORDERED.

24
          Dated:     April 12, 2021                                   /s/
25                                                           UNITED STATES MAGISTRATE JUDGE

26
27
     1
       Counsel informally e-mailed the Court’s Courtroom Deputy following the conference with an explanation. While
28   the Court appreciates the e-mail, the Court will require a written response on the docket.
                                                             1
